Exhibit 10.1

 

Execution Version

 

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

Dated July 28, 2014

 

among

 

MICRON TECHNOLOGY, INC.

 

MORGAN STANLEY & CO. LLC

 

GOLDMAN, SACHS & CO.

 

and

 

CREDIT SUISSE SECURITIES (USA) LLC

 

 

 

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
this 28th day of July, 2014 among Micron Technology, Inc., a Delaware
corporation, (the “Company”), the Guarantors from time to time party hereto (the
“Guarantors”), Morgan Stanley & Co. LLC, Goldman, Sachs & Co. and Credit Suisse
Securities (USA) LLC as representatives (collectively, the “Representatives”) of
the initial purchasers (collectively, the “Initial Purchasers”) named in
Schedule I to the Purchase Agreement, dated July 23, 2014, among the Company and
the Representatives (the “Purchase Agreement”).

 

This Agreement is made pursuant to the Purchase Agreement, which provides for
the sale by the Company to the Initial Purchasers of $1,150,000,000 principal
amount of the Company’s 5.50% Senior Notes due 2025 (the “Securities”).  In
order to induce the Initial Purchasers to enter into the Purchase Agreement, the
Company has agreed to provide to the Initial Purchasers and their direct and
indirect transferees the registration rights set forth in this Agreement.  The
execution of this Agreement is a condition to the closing under the Purchase
Agreement.

 

In consideration of the foregoing, the parties hereto agree as follows:

 

1.                                      Definitions.

 

As used in this Agreement, the following capitalized defined terms shall have
the following meanings:

 

“1933 Act” shall mean the Securities Act of 1933, as amended from time to time.

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended from time
to time.

 

“Additional Interest” shall have the meaning set forth in Section 2(d).

 

“Closing Date” shall mean the Closing Date as defined in the Purchase Agreement.

 

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

 

“Exchange Offer” shall mean the exchange offer by the Company and any Guarantor
of Exchange Securities for Registrable Securities pursuant to
Section 2(a) hereof.

 

“Exchange Offer Registration” shall mean a registration under the 1933 Act
effected pursuant to Section 2(a) hereof.

 

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and

 

--------------------------------------------------------------------------------


 

supplements to such registration statement, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.

 

“Exchange Securities” shall mean securities issued by the Company and guaranteed
by the Guarantors, if any, under the Indenture containing terms identical to the
Securities (except that (i) interest thereon shall accrue from the last date on
which interest was paid on the Securities or, if no such interest has been paid,
from the Closing Date, (ii) the Exchange Securities will not contain
restrictions on transfer and (iii) the Exchange Securities will not receive any
Additional Interest under this Registration Rights Agreement) and to be offered
to Holders of Securities in exchange for Securities pursuant to the Exchange
Offer.

 

“Freely Transferable” shall mean, with respect to any Security, the time at
which (i) such Security may be sold to the public pursuant to Rule 144 under the
1933 Act by a person that is not an “affiliate” (as defined in Rule 144 under
the 1933 Act) of the Company without regard to any of the conditions specified
therein (other than the holding period requirement in paragraph (d) of Rule 144
so long as such holding period requirement is satisfied at such time of
determination) and (ii) either (A) such Security is not required to bear any
restrictive legends relating to the 1933 Act or (B) upon presentation of
adequate proof to the Company and the Trustee of non-affiliate status, such
legend would be removed.

 

“Guarantor” shall mean any subsidiary of the Company that executes a Subsidiary
Guarantee under the Indenture after the date of this Agreement and shall also
include such subsidiary’s successors.

 

“Holder” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become registered owners of Registrable Securities
under the Indenture; provided that for purposes of Sections 4 and 5 of this
Agreement, the term “Holder” shall include Participating Broker-Dealers (as
defined in Section 4(a)).

 

“Indenture” shall mean the Indenture relating to the Securities dated as of
July 28, 2014 between the Company, the Guarantors from time to time party
thereto and U.S. Bank National Association, as trustee, and as the same may be
amended or supplemented from time to time in accordance with the terms thereof.

 

“Initial Purchasers” shall have the meaning set forth in the preamble.

 

“Issuer FWP” shall have the meaning set forth in Section 5(a).

 

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of outstanding Registrable Securities; provided that whenever
the consent or approval of Holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Company or
any of its affiliates (as such term is defined in Rule 405 under the 1933 Act)
(other than the Initial Purchasers or subsequent Holders of Registrable
Securities if such subsequent holders are deemed to be such affiliates solely by
reason of their holding of such Registrable Securities) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage or amount ; provided, further, that if the Company shall
issue any additional Securities under the Indenture prior to consummation of the

 

3

--------------------------------------------------------------------------------


 

Exchange Offer or, if applicable, the effectiveness of any Shelf Registration
Statement, such additional Securities and the Registrable Securities to which
this Agreement relates shall be treated together as one class for purposes of
determining whether the consent or approval of Holders of a specified percentage
of Registrable Securities has been obtained.

 

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

 

“Purchase Agreement” shall have the meaning set forth in the preamble.

 

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to such prospectus, and in each case including all
material incorporated by reference therein.

 

“Registrable Securities” shall mean the Securities; provided, however, that the
Securities shall cease to be Registrable Securities (i) when a Registration
Statement with respect to such Securities shall have been declared effective
under the 1933 Act and such Securities shall have been disposed of pursuant to
such Registration Statement, (ii) when such Securities have been sold to the
public pursuant to Rule 144 (or any similar provision then in force, but not
Rule 144A) under the 1933 Act, (iii) when such Securities have become Freely
Transferable, or (iv) when such Securities shall have ceased to be outstanding.

 

“Registration Default” shall have the meaning set forth in Section 2(d) hereof.

 

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company or any Guarantor with this Agreement, including
without limitation: (i) all SEC, stock exchange or Financial Industry Regulatory
Authority registration and filing fees, (ii) all fees and expenses incurred in
connection with compliance with state securities or blue sky laws (including
reasonable fees and disbursements of counsel for any underwriters or Holders in
connection with blue sky qualification of any of the Exchange Securities or
Registrable Securities), (iii) all expenses of any Persons in preparing or
assisting in preparing, word processing, printing and distributing any
Registration Statement, any Prospectus, any amendments or supplements thereto,
any underwriting agreements, securities sales agreements and other documents
relating to the performance of and compliance with this Agreement, (iv) all
rating agency fees, (v) all fees and disbursements relating to the qualification
of the Indenture under applicable securities laws, (vi) the reasonable fees and
disbursements of the Trustee and its counsel, (vii) the fees and disbursements
of counsel for the Company and any Guarantor and, in the case of a Shelf
Registration Statement, the reasonable fees and disbursements of one counsel for
the Holders (which counsel shall be selected by the Majority Holders and which
counsel may also be counsel for the Initial Purchasers) and (viii) the fees and
disbursements of the independent public accountants of the Company and any
Guarantor, including the expenses of any special audits or “cold comfort”
letters required by or incident to such performance and compliance, but
excluding fees and expenses of counsel to the underwriters (other than fees and
expenses set forth in clause (ii) above) or the Holders and underwriting
discounts and

 

4

--------------------------------------------------------------------------------


 

commissions and transfer taxes, if any, relating to the sale or disposition of
Registrable Securities by a Holder.

 

“Registration Statement” shall mean any registration statement of the Company
and any Guarantor that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such Registration Statement, including post-effective
amendments, in each case including the Prospectus contained therein, all
exhibits thereto and all material incorporated by reference therein.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Shelf Registration” shall mean a registration effected pursuant to
Section 2(b) hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and any Guarantor pursuant to the provisions of Section 2(b) hereof
which covers all of the Registrable Securities (but no other securities unless
approved by the Holders whose Registrable Securities are covered by such Shelf
Registration Statement) on an appropriate form under Rule 415 under the 1933
Act, or any similar rule that may be adopted by the SEC, and all amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and all material incorporated by reference therein.

 

“Subsidiary Guarantees” shall mean the guarantees of the Securities and Exchange
Securities by any Guarantor under the Indenture.

 

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

 

“Underwriter” shall have the meaning set forth in Section 3 hereof.

 

“Underwritten Registration” or “Underwritten Offering” shall mean a registration
in which Registrable Securities are sold to an Underwriter for reoffering to the
public.

 

2.                                      Registration Under the 1933 Act.

 

(a)                                 If any Registrable Securities are
outstanding as of the 366th calendar day following the Closing Date, then to the
extent not prohibited by any applicable law or applicable interpretation of the
Staff of the SEC, the Company and any Guarantor shall use their commercially
reasonable efforts to (i) prepare and file with the SEC, an Exchange Offer
Registration Statement on an appropriate form under the 1933 Act with respect to
a proposed Exchange Offer and the issuance and delivery to the Holders, in
exchange for such Registrable Securities, of Exchange Securities, (ii) cause the
Exchange Offer Registration Statement to become or be declared effective under
the 1933 Act, and (iii) cause the Exchange Offer to be consummated on or prior
to the 451st calendar day following the Closing Date.  The Company and any
Guarantor shall commence the Exchange Offer by mailing the related exchange
offer Prospectus and accompanying documents to each Holder stating, in addition
to such other disclosures as are required by applicable law:

 

5

--------------------------------------------------------------------------------


 

(i)                                     that the Exchange Offer is being made
pursuant to this Registration Rights Agreement and that all Registrable
Securities validly tendered and not withdrawn will be accepted for exchange;

 

(ii)                                  the dates of acceptance for exchange
(which shall be a period of at least 20 business days from the date such notice
is mailed) (the “Exchange Dates”);

 

(iii)                               that any Registrable Security not tendered
will remain outstanding and continue to accrue interest, but will not retain any
rights under this Registration Rights Agreement;

 

(iv)                              that Holders electing to have a Registrable
Security exchanged pursuant to the Exchange Offer will be required to surrender
such Registrable Security, together with the enclosed letters of transmittal, to
the institution and at the address specified in the notice prior to the close of
business on the last Exchange Date; and

 

(v)                                 that Holders will be entitled to withdraw
their election, not later than the close of business on the last Exchange Date,
by sending to the institution and at the address specified in the notice a
telegram, telex, facsimile transmission or letter setting forth the name of such
Holder, the principal amount of Registrable Securities delivered for exchange
and a statement that such Holder is withdrawing his election to have such
Securities exchanged.

 

By participating in the Exchange Offer, a Holder will be deemed to represent to
the Company and any Guarantor that (i) any Exchange Securities to be received by
it will be acquired in the ordinary course of its business, (ii) it has no
arrangement or understanding with any Person to participate in the distribution
(within the meaning of the 1933 Act) of the Exchange Securities, (iii) it is not
an “affiliate” (within the meaning of Rule 405 under the 1933 Act) of the
Company or any Guarantor, (iv) if such Holder is not a broker-dealer, that it is
not engaged in, and does not intend to engage in, the distribution of the
Exchange Securities and (v) if such Holder is a broker-dealer that will receive
Exchange Securities for its own account in exchange for Registrable Securities
that were acquired as a result of market-making or other trading activities and
not directly from the Company, then such Holder will deliver a Prospectus (or,
to the extent permitted by law, make available a Prospectus to purchasers) in
connection with any resale of such Exchange Securities.

 

As soon as practicable after the last Exchange Date, the Company and any
Guarantor shall:

 

(i)                                     accept for exchange Registrable
Securities or portions thereof tendered and not validly withdrawn pursuant to
the Exchange Offer; and

 

(ii)                                  deliver, or cause to be delivered, to the
Trustee for cancellation all Registrable Securities or portions thereof so
accepted for exchange by the Company and issue, and cause the Trustee to
promptly authenticate and mail to

 

6

--------------------------------------------------------------------------------


 

each Holder, an Exchange Security equal in principal amount to the principal
amount of the Registrable Securities surrendered by such Holder.

 

The Company and any Guarantor shall use their commercially reasonable efforts to
complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the 1933 Act, the 1934 Act and other applicable laws
and regulations in connection with the Exchange Offer.  The Exchange Offer shall
not be subject to any conditions, other than that the Exchange Offer does not
violate applicable law or any applicable interpretation of the Staff of the
SEC.  The Company and any Guarantor shall inform the Initial Purchasers of the
names and addresses of the Holders to whom the Exchange Offer is made, and the
Initial Purchasers shall have the right, subject to applicable law, to contact
such Holders and otherwise facilitate the tender of Registrable Securities in
the Exchange Offer.

 

(b)                                 If any Registrable Securities are
outstanding as of the 366th calendar date after the Closing Date and (i) if,
because of any changes in law, SEC rules or regulations or applicable
interpretations thereof by the staff of the SEC, neither Company nor any
Guarantor is permitted to effect the Exchange Offer as contemplated by
Section 2(a) above, (ii) for any other reason the Exchange Offer is not
consummated within 451 calendar days of the Closing Date or (iii) the Exchange
Offer has been completed and in the opinion of counsel for the Initial
Purchasers a Registration Statement must be filed and a Prospectus must be
delivered by the Initial Purchasers in connection with any offering or sale of
Registrable Securities, the Company and any Guarantor will, at their cost, as
promptly as reasonably practicable, and in any event on or prior to the
30th calendar day after such obligation arises, but in no event earlier than the
451st calendar day after the Closing Date, use their commercially reasonable
efforts to cause to be filed a Shelf Registration Statement providing for the
sale by the Holders of all of such Registrable Securities and to have such Shelf
Registration Statement declared effective by the SEC on or prior to the
40th calendar day after such filing.  In the event the Company and any Guarantor
are required to file a Shelf Registration Statement solely as a result of the
matters referred to in clause (ii) of the preceding sentence, the Company and
any Guarantor shall use their commercially reasonable efforts to file and have
declared effective by the SEC both an Exchange Offer Registration Statement
pursuant to Section 2(a) with respect to all Registrable Securities and a Shelf
Registration Statement (which may be a combined Registration Statement with the
Exchange Offer Registration Statement) with respect to offers and sales of
Registrable Securities held by the Initial Purchasers after completion of the
Exchange Offer.  The Company and any Guarantor agree to use their commercially
reasonable efforts to keep the Shelf Registration Statement continuously
effective until two years after the Closing Date with respect to the Registrable
Securities or such shorter period that will terminate when all of the
Registrable Securities covered by the Shelf Registration Statement have been
sold pursuant to the Shelf Registration Statement or are Freely Transferable or
cease to be outstanding.  The Company and any Guarantor further agree to
supplement or amend the Shelf Registration Statement if required by the rules,
regulations or instructions applicable to the registration form used by the
Company and any Guarantor for such Shelf Registration Statement or by the 1933
Act or by any other rules and regulations thereunder for shelf registration or
if reasonably requested by a Holder with respect to information relating to such
Holder, and to use their commercially reasonable efforts to

 

7

--------------------------------------------------------------------------------


 

cause any such amendment to become effective and such Shelf Registration
Statement to become usable as soon as practicable thereafter.  The Company and
any Guarantor agree to furnish to the Holders of Registrable Securities copies
of any such supplement or amendment promptly after its being used or filed with
the SEC.

 

(c)                                  The Company and any Guarantor shall pay all
Registration Expenses in connection with any registration required pursuant to
Section 2(a) and Section 2(b) hereof.  Each Holder shall pay all underwriting
discounts and commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Registrable Securities pursuant to any Shelf
Registration Statement.

 

(d)                                 An Exchange Offer Registration Statement
pursuant to Section 2(a) hereof or a Shelf Registration Statement pursuant to
Section 2(b) hereof will not be deemed to have become effective unless it has
been declared effective by the SEC or becomes effective under the rules and
regulations of the SEC; provided, however, that if, after it has been declared
effective, the offering of Registrable Securities pursuant to a Shelf
Registration Statement is interfered with by any stop order, injunction or other
order or requirement of the SEC or any other governmental agency or court, such
Registration Statement will be deemed not to have become effective during the
period of such interference until the offering of Registrable Securities
pursuant to such Registration Statement may legally resume.  In the event that
any Registrable Securities are outstanding as of the 366th calendar day after
the Closing Date and either (i) the Exchange Offer is not consummated if
required on or prior to the 451st calendar day following the Closing Date,
(ii) a Shelf Registration Statement applicable to such Registrable Securities,
if required pursuant to Section 2(b), is not filed or declared effective when
required pursuant to Section 2(b) or (iii) a Shelf Registration Statement
applicable to such Registrable Securities, if required pursuant to Section 2(b),
is declared effective as required but thereafter fails to remain effective or
usable in connection with resales for more than 60 calendar days in the
aggregate in any twelve month period (each such event referred to in clauses
(i) through (iii) above, a “Registration Default”), additional interest
(“Additional Interest”), payable in cash, will accrue on such Registrable
Securities at a rate of 0.25% per annum for the first 90- day period immediately
following the occurrence of a Registration Default, with such Additional
Interest to be increased by an additional 0.25% per annum with respect to each
subsequent 90-day period, up to a maximum Additional Interest rate of 1.00% per
annum, provided that any such Additional Interest shall cease to accrue on any
Registrable Security upon the earlier of (A) the date on which all Registration
Defaults with respect to such Registrable Security have been cured, (B) the date
on which such Registrable Security ceases to be a Registrable Security, or
(C) August 28, 2016.  With regard to any Registration Default, no Additional
Interest shall accrue after such Registration Default has been cured.  In no
event will Additional Interest accrue at a rate per year in excess of the
maximum rate specified in this Section 2(d), regardless of the number of
Registration Defaults giving rise to requirements to pay Additional Interest.

 

8

--------------------------------------------------------------------------------


 

3.                                      Registration Procedures.

 

In connection with the obligations of the Company and any Guarantor with respect
to any Registration Statement pursuant to Section 2(a) and Section 2(b) hereof,
the Company and any Guarantor shall as promptly as practicable and to the extent
required hereby:

 

(a)                                 prepare and file with the SEC a Registration
Statement on the appropriate form under the 1933 Act, which form (x) shall be
selected by the Company and any Guarantor, (y) shall, in the case of a Shelf
Registration, be available for the sale of the Registrable Securities by the
selling Holders thereof and (z) shall comply as to form in all material respects
with the requirements of the applicable form and include all financial
statements required by the SEC to be filed therewith, and use their commercially
reasonable efforts to cause such Registration Statement to become effective and
remain effective in accordance with Section 2 hereof;

 

(b)                                 prepare and file with the SEC such
amendments and post-effective amendments to each Registration Statement as may
be necessary to keep such Registration Statement effective for the period
required pursuant to Section 2 hereof and cause each Prospectus to be
supplemented by any required prospectus supplement and, as so supplemented, to
be filed pursuant to Rule 424 under the 1933 Act;

 

(c)                                  keep each Prospectus current during the
period described under Section 4(3) of, and Rule 174 under, the 1933 Act that is
applicable to transactions by brokers or dealers with respect to the Registrable
Securities or Exchange Securities;

 

(d)                                 in the case of a Shelf Registration, furnish
to any participating Holder of Registrable Securities, to counsel for the
Initial Purchasers, to counsel for the Holders and to any Underwriter of an
Underwritten Offering of Registrable Securities, if any, without charge, as many
copies of each Prospectus, including each preliminary Prospectus, and any
amendment or supplement thereto and such other documents as such Holder or
Underwriter may reasonably request, in order to facilitate the public sale or
other disposition of the Registrable Securities; and the Company and any
Guarantor consent to the use of such Prospectus and any amendment or supplement
thereto in accordance with applicable law by each of the selling Holders of
Registrable Securities and any such Underwriters in connection with the offering
and sale of the Registrable Securities covered by and in the manner described in
such Prospectus or any amendment or supplement thereto in accordance with
applicable law;

 

(e)                                  use their commercially reasonable efforts
to register or qualify the Registrable Securities under all applicable state
securities or “blue sky” laws of such jurisdictions as any Holder of Registrable
Securities covered by a Registration Statement shall reasonably request in
writing by the time the applicable Registration Statement is declared effective
by the SEC, cooperate with such Holders in connection with any filings required
to be made with the Financial Industry Regulatory Authority and do any and all
other acts and things which may be reasonably necessary or advisable to enable
such Holder to consummate the disposition in each such jurisdiction of the
Registrable Securities owned by such Holder; provided, however, that neither the
Company nor any Guarantor shall be required to (i) qualify as a foreign
corporation or as a dealer in securities in any jurisdiction where it would not
otherwise be required to qualify but for

 

9

--------------------------------------------------------------------------------


 

this Section 3(e), (ii) file any general consent to service of process or
(iii) subject itself to taxation in any such jurisdiction if it is not so
subject;

 

(f)                                   in the case of a Shelf Registration,
notify each participating Holder of Registrable Securities, counsel for the
Holders and counsel for the Initial Purchasers promptly and, if requested by any
such Holder or counsel, confirm such notification in writing (i) when a
Registration Statement has become effective and when any post-effective
amendment thereto has been filed and becomes effective, (ii) of any request by
the SEC or any state securities authority for amendments and supplements to a
Registration Statement and Prospectus or for additional information after the
Registration Statement has become effective, (iii) of the issuance by the SEC or
any state securities authority of any stop order suspending the effectiveness of
a Registration Statement or the initiation of any proceedings for that purpose,
(iv) if, between the effective date of a Registration Statement and the closing
of any sale of Registrable Securities covered thereby, the representations and
warranties of the Company contained in any underwriting agreement, securities
sales agreement or other similar agreement, if any, relating to the offering
cease to be true and correct in all material respects or if the Company receives
any notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (v) of the happening of any event (but not the
nature or details concerning such event) during the period a Shelf Registration
Statement is effective which makes any statement made in such Registration
Statement or the related Prospectus untrue in any material respect or which
requires the making of any changes in such Registration Statement or Prospectus
in order to make the statements therein not misleading, (vi) of any
determination by the Company or any Guarantor that a post-effective amendment to
a Registration Statement would be appropriate and (vii) if the Company or any
Guarantor receives any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation of any proceeding for such purpose;

 

(g)                                  make every commercially reasonable effort
to obtain the withdrawal of any order suspending the effectiveness of a
Registration Statement as promptly as practicable and provide prompt notice to
each Holder of the withdrawal of any such order;

 

(h)                                 in the case of a Shelf Registration, furnish
to each Holder of Registrable Securities, without charge, at least one conformed
copy of each Registration Statement and any post-effective amendment thereto
(without documents incorporated therein by reference or exhibits thereto, unless
requested);

 

(i)                                     in the case of a Shelf Registration,
cooperate with the selling Holders of Registrable Securities to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends and enable such
Registrable Securities to be in such denominations (consistent with the
provisions of the Indenture) and registered in such names as the selling Holders
may reasonably request at least one business day prior to the closing of any
sale of Registrable Securities;

 

10

--------------------------------------------------------------------------------


 

(j)                                    in the case of a Shelf Registration, upon
the occurrence of any event contemplated by Section 3(f) hereof, use their
commercially reasonable efforts to prepare and file with the SEC a supplement or
post-effective amendment to a Registration Statement or the related Prospectus
or any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of the Registrable
Securities, such Registration Statement and the related Prospectus will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.  The Company and any Guarantor agree to
notify the Holders to suspend use of the Prospectus as promptly as practicable
after the occurrence of such an event, and the Holders hereby agree to suspend
use of the Prospectus until the Company and any Guarantor have amended or
supplemented the Prospectus to correct such misstatement or omission;

 

(k)                                 a reasonable time prior to the filing of any
Registration Statement, any Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or any document which is to
be incorporated by reference into a Registration Statement or a Prospectus after
initial filing of a Registration Statement, provide copies of such document to
the Initial Purchasers and their counsel (and, in the case of a Shelf
Registration Statement, the Holders and their counsel) and make such of the
representatives of the Company and any Guarantor as shall be reasonably
requested by the Initial Purchasers or their counsel (and, in the case of a
Shelf Registration Statement, the Holders or their counsel) available for
discussion of such document, and shall not at any time file or make any
amendment to the Registration Statement, any Prospectus or any amendment of or
supplement to a Registration Statement or a Prospectus or any document which is
to be incorporated by reference into a Registration Statement or a Prospectus,
of which the Initial Purchasers and their counsel (and, in the case of a Shelf
Registration Statement, the Holders and their counsel) shall not have previously
been advised and furnished a copy or to which the Initial Purchasers or their
counsel (and, in the case of a Shelf Registration Statement, the Holders or
their counsel) shall object (other than any filing determined upon the advice of
counsel to be required by law);

 

(l)                                     obtain a CUSIP number for all Exchange
Securities or Registrable Securities, as the case may be, not later than the
effective date of a Registration Statement;

 

(m)                             cause the Indenture to be qualified under the
Trust Indenture Act of 1939, as amended (the “TIA”), in connection with the
registration of the Exchange Securities or Registrable Securities, as the case
may be, cooperate with the Trustee and the Holders to effect such changes to the
Indenture as may be required for the Indenture to be so qualified in accordance
with the terms of the TIA and execute, and use their commercially reasonable
efforts to cause the Trustee to execute, all documents as may be required to
effect such changes and all other forms and documents required to be filed with
the SEC to enable the Indenture to be so qualified in a timely manner;

 

(n)                                 in the case of a Shelf Registration, make
available for inspection by a representative of the Holders of the Registrable
Securities, any Underwriter participating

 

11

--------------------------------------------------------------------------------


 

in any disposition pursuant to such Shelf Registration Statement, and attorneys
and accountants designated by the Holders, at reasonable times and in a
reasonable manner, all financial and other records, pertinent documents and
properties of the Company and its subsidiaries, and cause the respective
officers, directors and employees of the Company and any Guarantor to supply all
information reasonably requested by any such representative, Underwriter,
attorney or accountant in connection with a Shelf Registration Statement, in
each case as is reasonable and customary for “due diligence” examinations of
issuers of similar size and business as the Company; provided that such Persons
shall first agree with the Company that any information that is designated by
the Company as confidential at the time of delivery shall be kept confidential
by such Persons and shall be used solely for the purposes of exercising rights
under this Registration Rights Agreement and satisfying “due diligence”
obligations under the 1933 Act and such Persons shall not engage in trading any
securities of the Company until any material non-public information becomes
properly publicly available; provided that such Person may disclose such
confidential information to the extent (v) disclosure of such information is
required by court or administrative order or is requested by regulatory
authorities, (w) disclosure of such information is required by law, including
any disclosure requirements pursuant to federal securities laws in connection
with the filing of any Shelf Registration Statement or the use of any Prospectus
referred to in this Registration Rights Agreement, upon a customary opinion of
counsel for such Persons delivered and reasonably satisfactory to the Company,
(x) such information becomes generally available to the public other than as a
result of a disclosure or failure to safeguard by any such Person, (y) such
information becomes available to any such Person or a source other than the
Company and such source is not known by such Person to be bound by a
confidentiality obligation to the Company or (z) such information is necessary
to establish a due diligence defense; provided, further, that with respect to
any counsel engaged by the Majority Holders, the foregoing inspection and
information gathering shall be coordinated by one counsel designated by the
Majority Holders;

 

(o)                                 in the case of a Shelf Registration, use
their commercially reasonable efforts to cause all Registrable Securities to be
listed on any securities exchange or any automated quotation system, if any, on
which similar securities issued by the Company are then listed if requested by
the Majority Holders, to the extent such Registrable Securities satisfy
applicable listing requirements;

 

(p)                                 if reasonably requested by any Holder of
Registrable Securities covered by a Registration Statement, (i) promptly
incorporate in a Prospectus supplement or post-effective amendment such
information with respect to such Holder as such Holder reasonably requests to be
included therein and (ii) make all required filings of such Prospectus
supplement or such post-effective amendment as soon as the Company has received
notification of the matters to be incorporated in such filing; and

 

(q)                                 in the case of a Shelf Registration, enter
into such customary agreements and take all such other actions in connection
therewith (including those requested by the Holders of a majority of the
Registrable Securities being sold) in order to expedite or facilitate the
disposition of such Registrable Securities including, but not limited to, an
Underwritten Offering and in such connection, (i) to the extent possible, make
such

 

12

--------------------------------------------------------------------------------


 

representations and warranties to the Holders and any Underwriters of such
Registrable Securities with respect to the business of the Company and its
subsidiaries, the Registration Statement, Prospectus and documents incorporated
by reference or deemed incorporated by reference, if any, in each case, in form,
substance and scope as are customarily made by issuers to underwriters in
underwritten offerings and confirm the same if and when requested, (ii) obtain
opinions of counsel to the Company and any Guarantor (which counsel and
opinions, in form, scope and substance, shall be reasonably satisfactory to the
Holders and such Underwriters and their respective counsel) addressed to each
selling Holder and Underwriter of Registrable Securities, covering the matters
customarily covered in opinions requested in underwritten offerings,
(iii) obtain “cold comfort” letters from the independent certified public
accountants of the Company and any Guarantor (and, if necessary, any other
certified public accountant of any subsidiary of the Company and any Guarantor,
or of any business acquired by the Company or any Guarantor for which financial
statements and financial data are or are required to be included in the
Registration Statement) addressed to each selling Holder and Underwriter of
Registrable Securities, such letters to be in customary form and covering
matters of the type customarily covered in “cold comfort” letters in connection
with underwritten offerings, and (iv) deliver such documents and certificates as
may be reasonably requested by the Holders of a majority in principal amount of
the Registrable Securities being sold or the Underwriters, and which are
customarily delivered in underwritten offerings, to evidence the continued
validity of the representations and warranties of the Company and any Guarantor
made pursuant to clause (r) above and to evidence compliance with any customary
conditions contained in an underwriting agreement.

 

(r)                                    so long as any Registrable Securities
remain outstanding, the Company shall cause each Guarantor upon execution of a
Subsidiary Guarantee, to execute a counterpart to this Agreement in the form
attached hereto as Annex A and to deliver such counterpart, together with an
opinion of counsel as to the enforceability thereof against such entity, to the
Initial Purchasers no later than five Business Days following the execution
thereof.

 

In the case of a Shelf Registration Statement, the Company may require each
Holder of Registrable Securities to furnish to the Company such information
regarding the Holder and the proposed distribution by such Holder of such
Registrable Securities as the Company may from time to time reasonably request
in writing.

 

In the case of a Shelf Registration Statement, each Holder agrees that, upon
receipt of any notice from the Company and any Guarantor of the happening of any
event of the kind described in Section 3(f) hereof, such Holder will forthwith
discontinue disposition of Registrable Securities pursuant to a Registration
Statement until such Holder’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 3(j) hereof, and, if so directed by
the Company and any Guarantor, such Holder will deliver to the Company and any
Guarantor (at their expense) all copies in its possession, other than permanent
file copies then in such Holder’s possession, of the Prospectus covering such
Registrable Securities current at the time of receipt of such notice.  If the
Company and any Guarantor shall give any such notice to suspend the disposition
of Registrable Securities pursuant to a Registration Statement, the Company and
any

 

13

--------------------------------------------------------------------------------


 

Guarantor shall extend the period during which the Registration Statement shall
be maintained effective pursuant to this Agreement by the number of days during
the period from and including the date of the giving of such notice to and
including the date when the Holders shall have received copies of the
supplemented or amended Prospectus necessary to resume such dispositions.  The
Company and any Guarantor may give any such notice only twice during any 365 day
period and any such suspensions may not exceed 30 days for each suspension and
there may not be more than two suspensions in effect during any 365 day period.

 

The Holders of Registrable Securities covered by a Shelf Registration Statement
who desire to do so may sell such Registrable Securities in an Underwritten
Offering.  In any such Underwritten Offering, the investment banker or
investment bankers and manager or managers (the “Underwriters”) that will
administer the offering will be selected by the Holders of a majority of the
Registrable Securities included in such offering.

 

4.                                      Participation of Broker-Dealers in
Exchange Offer.

 

(a)                                 The Staff of the SEC has taken the position
that any broker-dealer that receives Exchange Securities for its own account in
the Exchange Offer in exchange for Securities that were acquired by such
broker-dealer as a result of market-making or other trading activities (a
“Participating Broker-Dealer”), may be deemed to be an “underwriter” within the
meaning of the 1933 Act and must deliver a prospectus meeting the requirements
of the 1933 Act in connection with any resale of such Exchange Securities.

 

The Company and any Guarantor understand that it is the Staff’s position that if
the Prospectus contained in the Exchange Offer Registration Statement includes a
plan of distribution containing a statement to the above effect and the means by
which Participating Broker-Dealers may resell the Exchange Securities, without
naming the Participating Broker-Dealers or specifying the amount of Exchange
Securities owned by them, such Prospectus may be delivered by Participating
Broker-Dealers to satisfy their prospectus delivery obligation under the 1933
Act in connection with resales of Exchange Securities for their own accounts, so
long as the Prospectus otherwise meets the requirements of the 1933 Act.

 

(b)                                 In light of the above, notwithstanding the
other provisions of this Agreement, the Company and any Guarantor agree that the
provisions of this Agreement as they relate to a Shelf Registration shall also
apply to an Exchange Offer Registration to the extent, and with such reasonable
modifications thereto as may be, reasonably requested by the Initial Purchasers
or by one or more Participating Broker-Dealers, in each case as provided in
clause (ii) below, in order to expedite or facilitate the disposition of any
Exchange Securities by Participating Broker-Dealers consistent with the
positions of the Staff recited in Section 4(a) above; provided that:

 

(i)                                     the Company and any Guarantor shall not
be required to amend or supplement the Prospectus contained in the Exchange
Offer Registration Statement, as would otherwise be contemplated by
Section 3(j) hereof, for a period exceeding 180 days after the last Exchange
Date (as such period may be extended pursuant to the penultimate paragraph of
Section 3 of this Agreement)

 

14

--------------------------------------------------------------------------------


 

and Participating Broker-Dealers shall not be authorized by the Company to
deliver and shall not deliver such Prospectus after such period in connection
with the resales contemplated by this Section 4; and

 

(ii)                                  the application of the Shelf Registration
procedures set forth in Section 3 of this Agreement to an Exchange Offer
Registration, to the extent not required by the positions of the Staff of the
SEC or the 1933 Act and the rules and regulations thereunder, will be in
conformity with the reasonable request to the Company and any Guarantor by the
Initial Purchasers or with the reasonable request in writing to the Company by
one or more broker-dealers who certify to the Initial Purchasers and the Company
and any Guarantor in writing that they anticipate that they will be
Participating Broker-Dealers; and provided further that, in connection with such
application of the Shelf Registration procedures set forth in Section 3 to an
Exchange Offer Registration, the Company shall be obligated (x) to deal only
with one entity representing the Participating Broker-Dealers, which shall be
Morgan Stanley & Co. LLC unless it elects not to act as such representative,
(y) to pay the fees and expenses of only one counsel representing the
Participating Broker-Dealers, which shall be counsel to the Initial Purchasers
unless such counsel elects not to so act and (z) to cause to be delivered only
one, if any, “cold comfort” letter with respect to the Prospectus in the form
existing on the last Exchange Date and with respect to each subsequent amendment
or supplement, if any, effected during the period specified in clause (i) above.

 

(c)                                  The Initial Purchasers shall have no
liability to the Company, any Guarantor or any Holder with respect to any
request that it may make pursuant to Section 4(b) above.

 

5.                                      Indemnification and Contribution.

 

(a)                                 The Company and any Guarantor, jointly and
severally, agree to indemnify and hold harmless the Initial Purchasers, each
Holder of Registrable Securities included in any Registration Statement and each
Person, if any, who controls Initial Purchaser or any such Holder within the
meaning of either Section 15 of the 1933 Act or Section 20 of the 1934 Act, or
is under common control with, or is controlled by, any Initial Purchaser or any
such Holder, from and against all losses, claims, damages and liabilities
(including, without limitation, any legal or other expenses reasonably incurred
by the Initial Purchasers, any such Holder or any such controlling or affiliated
Person in connection with defending or investigating any such action or claim)
caused by any untrue statement or alleged untrue statement of a material fact
contained in such Registration Statement (or any amendment thereto) pursuant to
which Exchange Securities or Registrable Securities were registered under the
1933 Act, including all documents incorporated therein by reference, or caused
by any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading, or
caused by any untrue statement or alleged untrue statement of a material fact
contained in any Prospectus (as amended or supplemented if the Company and any
Guarantor shall have furnished any amendments

 

15

--------------------------------------------------------------------------------


 

or supplements thereto) or in any Preliminary Prospectus or “issuer free writing
prospectus,” as defined in Rule 433 of the 1933 Act (“Issuer FWP”), or caused by
any omission or alleged omission to state therein a material fact necessary to
make the statements therein in light of the circumstances under which they were
made not misleading, except insofar as such losses, claims, damages or
liabilities are caused by any such untrue statement or omission or alleged
untrue statement or omission based upon information relating to the Initial
Purchasers or any Holder furnished to the Company and any Guarantor in writing
by Morgan Stanley & Co. LLC or any selling Holder expressly for use therein.  In
connection with any Underwritten Offering permitted by Section 3, the Company
and any Guarantor, jointly and severally, will also indemnify the Underwriters,
if any, selling brokers, dealers and similar securities industry professionals
participating in the distribution, their officers and directors and each Person
who controls such Persons (within the meaning of the 1933 Act and the 1934 Act)
to the same extent as provided above with respect to the indemnification of the
Holders, if requested in connection with any Registration Statement.

 

(b)                                 Each Holder agrees, severally and not
jointly, to indemnify and hold harmless the Company, any Guarantor, the Initial
Purchasers and the other selling Holders, and each of their respective
directors, officers who sign the Registration Statement and each Person, if any,
who controls the Company, any Guarantor, any Initial Purchasers and any other
selling Holder within the meaning of either Section 15 of the 1933 Act or
Section 20 of the 1934 Act to the same extent as the foregoing indemnity from
the Company and any Guarantor to the Initial Purchasers and the Holders, but
only with reference to information relating to such Holder furnished to the
Company and any Guarantor in writing by such Holder expressly for use in any
Registration Statement (or any amendment thereto), any Prospectus (or any
amendment or supplement thereto) or Issuer FWP.

 

(c)                                  In case any proceeding (including any
governmental investigation) shall be instituted involving any Person in respect
of which indemnity may be sought pursuant to either paragraph (a) or paragraph
(b) above, such Person (the “indemnified party”) shall promptly notify the
Person against whom such indemnity may be sought (the “indemnifying party”) in
writing and the indemnifying party, upon request of the indemnified party, shall
retain counsel reasonably satisfactory to the indemnified party to represent the
indemnified party and any others the indemnifying party may designate in such
proceeding and shall pay the fees and disbursements of such counsel related to
such proceeding.  In any such proceeding, any indemnified party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such indemnified party unless (i) the indemnifying party
and the indemnified party shall have mutually agreed to the retention of such
counsel or (ii) the named parties to any such proceeding (including any
impleaded parties) include both the indemnifying party and the indemnified party
and representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them.  It is understood
that the indemnifying party shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for (A) the fees and
expenses of more than one separate firm (in addition to any local counsel) for
the Initial Purchasers and all Persons, if any, who control any Initial
Purchaser within the meaning of either Section 15

 

16

--------------------------------------------------------------------------------


 

of the 1933 Act or Section 20 of the 1934 Act, (B) the fees and expenses of more
than one separate firm (in addition to any local counsel) for the Company, any
Guarantor, their directors, and their officers who sign the Registration
Statement and each Person, if any, who controls the Company or any Guarantor
within the meaning of either such Section and (C) the fees and expenses of more
than one separate firm (in addition to any local counsel) for all Holders and
all Persons, if any, who control any Holders within the meaning of either such
Section, and that all such fees and expenses shall be reimbursed as they are
incurred.  In such case involving the Initial Purchasers and Persons who control
the Initial Purchasers, such firm shall be designated in writing by the
Representatives.  In such case involving the Holders and such Persons who
control Holders, such firm shall be designated in writing by the Majority
Holders.  In all other cases, such firm shall be designated by the Company.  The
indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent but, if settled with such consent or if
there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any loss or liability by reason
of such settlement or judgment.  No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement of any pending
or threatened proceeding in respect of which such indemnified party is or could
have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such proceeding.

 

(d)                                 If the indemnification provided for in
paragraph (a) or paragraph (b) of this Section 5 is unavailable to an
indemnified party or insufficient in respect of any losses, claims, damages or
liabilities, then each indemnifying party under such paragraph, in lieu of
indemnifying such indemnified party thereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities in such proportion as is appropriate to reflect the
relative fault of the indemnifying party or parties on the one hand and of the
indemnified party or parties on the other hand in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations.  The relative fault of the
Company, any Guarantor and the Holders shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company, any Guarantor or by the Holders and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.  The Holders’ respective
obligations to contribute pursuant to this Section 5(d) are several in
proportion to the respective principal amount of Registrable Securities of such
Holder that were registered pursuant to a Registration Statement.

 

(e)                                  The Company, the Guarantor and each Holder
agree that it would not be just or equitable if contribution pursuant to this
Section 5 were determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to in paragraph (d) above.  The amount paid or payable by an indemnified party
as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above,

 

17

--------------------------------------------------------------------------------


 

any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim. 
Notwithstanding the provisions of this Section 5, no Holder shall be required to
indemnify or contribute any amount in excess of the amount by which the total
price at which Registrable Securities were sold by such Holder exceeds the
amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.  No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the 1933 Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.  The remedies
provided for in this Section 5 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any indemnified party at law or
in equity.

 

The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers, any Holder or any Person controlling any Initial Purchaser or any
Holder, or by or on behalf of the Company, any Guarantor, their officers or
directors or any Person controlling the Company or any Guarantor,
(iii) acceptance of any of the Exchange Securities and (iv) any sale of
Registrable Securities pursuant to a Shelf Registration Statement.

 

6.                                      Miscellaneous.

 

(a)                                 No Inconsistent Agreements.  Neither the
Company nor any Guarantor has entered into, and on or after the date of this
Agreement will not enter into, any agreement which is inconsistent with the
rights granted to the Holders of Registrable Securities in this Agreement or
otherwise conflicts with the provisions hereof.  The rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of any other outstanding securities issued or
guaranteed by the Company or any Guarantor under any other agreement.

 

(b)                                 Amendments and Waivers.  The provisions of
this Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given unless the Company and any Guarantor have
obtained the written consent of Holders of at least a majority in aggregate
principal amount of the outstanding Registrable Securities affected by such
amendment, modification, supplement, waiver or consent; provided, however, that
no amendment, modification, supplement, waiver or consent to any departure from
the provisions of Section 5 hereof shall be effective as against any Holder of
Registrable Securities unless consented to in writing by such Holder.

 

(c)                                  Notices.  All notices and other
communications provided for or permitted hereunder shall be made in writing by
hand-delivery, registered first-class mail, telex, telecopier, or any courier
guaranteeing overnight delivery (i) if to a Holder, at the most current address
given by such Holder to the Company by means of a notice given in accordance
with the provisions of this Section 6(c), which address initially is, with
respect to the Initial Purchasers, the address set forth in the Purchase
Agreement; and (ii) if to the Company and any Guarantor, initially at the
Company’s address set forth in the

 

18

--------------------------------------------------------------------------------


 

Purchase Agreement and thereafter at such other address, notice of which is
given in accordance with the provisions of this Section 6(c).

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and on the next business
day if timely delivered to an air courier guaranteeing overnight delivery.

 

Copies of all such notices, demands, or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.

 

(d)                                 Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon the successors, assigns and
transferees of each of the parties, including, without limitation and without
the need for an express assignment, subsequent Holders; provided that nothing
herein shall be deemed to permit any assignment, transfer or other disposition
of Registrable Securities in violation of the terms of the Purchase Agreement or
the Indenture.  If any transferee of any Holder shall acquire Registrable
Securities, in any manner, whether by operation of law or otherwise, such
Registrable Securities shall be held subject to all of the terms of this
Agreement, and by taking and holding such Registrable Securities such Person
shall be conclusively deemed to have agreed to be bound by and to perform all of
the terms and provisions of this Agreement and such Person shall be entitled to
receive the benefits hereof.  The Initial Purchasers (in their capacity as
Initial Purchasers) shall have no liability or obligation to the Company or any
Guarantor with respect to any failure by a Holder to comply with, or any breach
by any Holder of, any of the obligations of such Holder under this Agreement.

 

(e)                                  Third Party Beneficiary.  The Holders shall
be third party beneficiaries to the agreements made hereunder among the Company
and any Guarantor, on the one hand, and the Initial Purchasers, on the other
hand, and shall have the right to enforce such agreements directly to the extent
it deems such enforcement necessary or advisable to protect its rights or the
rights of Holders hereunder.

 

(f)                                   Consent to Jurisdiction; Appointment of
Agent for Service of Process.  The Company and any Guarantor, jointly and
severally, agree that:

 

(i)                                     Any suit, action or proceeding against
the Company or any Guarantor arising out of or relating to this Agreement may be
instituted in any state or U.S. Federal court in the Borough of Manhattan, The
City of New York, New York, and any appellate court from any thereof, and the
Company and any Guarantor irrevocably submit to the non-exclusive jurisdiction
of such courts in any suit, action or proceeding.  The Company and any Guarantor
irrevocably waive, to the fullest extent permitted by law, any objection to any
suit, action or proceeding that may be brought in connection with this
Agreement, including such actions, suits or proceedings relating to securities
laws of the United States of America or any state thereof, in such courts
whether on the grounds of venue, residence or domicile or on the ground that any
such suit, action or proceeding

 

19

--------------------------------------------------------------------------------


 

has been brought in an inconvenient forum.  The final judgment in any such suit,
action or proceeding brought in such court shall be conclusive and binding upon
the Company or any Guarantor and may be enforced in any court to the
jurisdiction of which the Company or any Guarantor is subject by a suit upon
such judgment; provided that service of process is effected upon the Company or
any Guarantor in the manner provided by this Section 6(h).

 

(ii)                                  Any action, suit or proceeding brought by
the Company and any Guarantor against the Holders arising out of or based upon
this Agreement and the transactions contemplated herein shall be brought solely
in a U.S. Federal or state court in the Borough of Manhattan, The City of New
York, New York, and the Company and any Guarantor shall not initiate or seek to
initiate, in any other jurisdiction other than in such New York courts, any
action, suit or proceeding against the Holders arising out of or based upon this
Agreement and the transactions contemplated herein.  The foregoing shall apply,
without limitation, to any action seeking to obtain any injunction or
declaratory judgment against the enforcement of, or a declaratory judgment
concerning, any claim by the Holders in respect of this Agreement and any
transaction contemplated herein, and any action challenging the enforceability
of or seeking to invalidate in any respect the submission by the Company and any
Guarantor hereunder to the jurisdiction of such New York courts or the
designation, pursuant to this Section 6(g), of the laws of the State of New York
as the law applicable to this Agreement.

 

(iii)                               The provisions of this Section 6(g) shall
survive any termination or cancellation of this Agreement.

 

(g)                                  Counterparts.  This Agreement may be
executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

(h)                                 Headings.  The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof.

 

(i)                                     Governing Law.  This Agreement shall be
governed by the laws of the State of New York.

 

(j)                                    Severability.  In the event that any one
or more of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be affected or impaired thereby.

 

[Signature Pages Follow]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

MICRON TECHNOLOGY, INC.

 

 

 

 

 

By:

/s/ Ronald C. Foster

 

 

Name: Ronald C. Foster

 

 

Title:  Chief Financial Officer and Vice
President of Finance

 

[Registration Rights Agreement Signature Page]

 

--------------------------------------------------------------------------------


 

Confirmed and accepted as of

 

the date first above written:

 

 

 

 

 

MORGAN STANLEY & CO. LLC

 

 

 

By:

/s/ Jonathon Rauen

 

 

Name: Jonathon Rauen

 

 

Title: Authorized Signatory

 

 

 

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

By:

/s/ Michael Hickey

 

 

Name: Michael Hickey

 

 

Title: Managing Director

 

 

 

 

 

 

CREDIT SUISSE SECURITIES (USA) LLC

 

 

 

By:

/s/ Thomas Alderman

 

 

Name: Thomas Alderman

 

 

Title: Vice President

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

Annex A

 

Counterpart to Registration Rights Agreement

 

The undersigned hereby absolutely, unconditionally and irrevocably agrees as a
Guarantor (as defined in the Registration Rights Agreement, dated as of July 28,
2014 by and among Micron Technology, Inc., a Delaware corporation, the
guarantors party thereto, Morgan Stanley & Co. LLC, Goldman, Sachs & Co., and
Credit Suisse Securities (USA) LLC, as representatives of the Initial
Purchasers) to be bound by the terms and provisions of such Registration Rights
Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this counterpart as of
[            ], 20[    ].

 

 

 

[NAME]

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------